Citation Nr: 0927101	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-06 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a lung disorder 
claimed as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran (also referred to as "appellant") had active 
service from October 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board notes that the VA audio examination conducted in 
December 2007 yielded an opinion that the appellant had 
chronic otalgia in service and that similar symptoms 
currently exist.  The associated inferred service connection 
claim is REFERRED to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's service treatment records contain no 
findings or diagnoses of any tinnitus.

2.  The competent and probative evidence of record fails to 
reveal a current diagnosis of tinnitus.

3.  The appellant was treated for a right ear infection in 
service and had some temporary associated hearing loss; this 
hearing loss resolved without sequelae.

4.  The preponderance of the evidence of record is against 
the finding of any nexus between the appellant's current 
bilateral hearing loss and any aspect of his military 
service, including exposure to aircraft carrier noise.

5.  The appellant is not currently diagnosed with asbestosis.

6.  The appellant's current respiratory and pulmonary 
pathology is not attributable to his active military service.


CONCLUSIONS OF LAW

1.  The appellant does not have tinnitus that is the result 
of disease or injury incurred in or aggravated by active 
military service, and the criteria for the establishment of 
service connection are not met.  38 U.S.C.A. §§ 1101, 1110, 
1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The appellant does not have hearing loss in either ear 
that is the result of disease or injury incurred in or 
aggravated by active military service, and the criteria for 
the establishment of service connection are not met.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2008).

3.  The appellant does not have any asbestosis or any other 
respiratory disorder or pulmonary disorder that is the result 
of disease or injury incurred in or aggravated by active 
military service, and the criteria for the establishment of 
service connection are not met.  38 U.S.C.A. §§ 1101, 1110, 
1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he currently suffers from 
tinnitus and bilateral hearing loss due to noise exposure 
while on active duty.  The appellant maintains that, while he 
was in service, he was exposed to acoustic trauma from his 
proximity to the firing of five-inch guns and anti-aircraft 
guns, as well as the coming and going of airplanes on his 
ship.  The appellant also contends that he currently has a 
lung condition or pulmonary/respiratory disease that is 
related to exposure in service to asbestos.  

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant was notified of the information necessary to 
substantiate his service connection claims by correspondence 
dated in November 2006 (prior to the initial AOJ decision in 
this matter).  In this regard, the Board notes that the 
November 2006 letter specifically addressed his claims for 
service connection for "hearing" and lung problems 
associated with exposure to asbestos.  While the letter did 
not differentiate between the Veteran's claimed bilateral 
hearing loss and tinnitus, the Board finds that the letter 
informing of him of the evidence and information necessary to 
substantiate his claim of entitlement to service connection 
for "hearing" encompasses both claims since they are both 
disorders affecting the Veteran's ability to hear.  

The November 2006 letter informed the appellant of VA's duty 
to assist and what kinds of evidence the RO would help 
obtain.  Specifically, the RO informed the appellant of what 
evidence was required to substantiate his service connection 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was asked to submit 
evidence and/or information in his possession to the AOJ.  
Additionally, the November 2006 letter informed the appellant 
of the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed as to his three service connection 
claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained and reviewed the appellant's service 
treatment records and his service personnel records.  VA 
treatment records were also obtained and associated with the 
claims file.  The appellant was afforded VA medical and 
audiologic examinations.  The appellant was informed about 
the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
proceeding with this matter in its current procedural posture 
would not result in prejudice to the Veteran.  Hence, no 
further notice or assistance to him is required to fulfill 
VA's duty to assist in the development of the claims decided 
below.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

The Merits of the Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In adjudicating a claim, the 
Board determines whether (1) the weight of the evidence 
supports the claim or, (2) whether the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim.  The appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The determination of whether a Veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The United States Court of Appeals for Veterans Claims 
(Court) indicated that, "when audiometric test results at a 
Veteran's separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that 
the threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, 5 Vet. App. at 157.  The Court further held 
that 38 C.F.R. § 3.385 operates only to establish when a 
hearing loss can be service connected.  Hensley at 159.  It 
was also found that, regardless of when the criteria of 
38 C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

The Board notes that the Veteran's service personnel records 
detail participation in operations against the Japanese Home 
Land while serving aboard the USS Hollandia.  As such, the 
Veteran is considered to have engaged in combat with the 
enemy.  When a Veteran has engaged in combat with the enemy 
in active service during a period of war, campaign or 
expedition, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions or hardships of such service notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary and the reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).  However, competent 
evidence of a current disability and of a link between the 
current disability and service is still required despite the 
evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 
U.S.C.A. § 1154(b) "does not create a statutory presumption 
that a combat Veteran's alleged disease or injury is service-
connected," but that it "considerably lightens[s] the 
burden of a Veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service"). 

While the Veteran is entitled to the application of 
38 U.S.C.A. § 1154(b), he has not claimed that his hearing 
loss, tinnitus, or lung disorder were not documented in his 
service treatment records due to circumstances, conditions, 
or hardships coincident with his combat service.  Moreover, 
there is no indication that that his service treatment 
records are incomplete as a result of his combat duty.  
However, the Board finds that the Veteran's claimed in-
service noise exposure is consistent with his combat duty 
and, moreover, he has competently and credibly testified as 
to such acoustic trauma.  See 38 C.F.R. § 3.159(a)(2); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  Specifically, his 
contention that he was exposed to excessive noise during his 
military service while serving as a gunner on an aircraft 
carrier is consistent with his service personnel records 
detailing combat aboard the USS Hollandia.  Therefore, 
despite the fact that the record is void of documentation of 
complaints or treatment for hearing difficulty during 
service, the Veteran is competent to describe the nature and 
extent of his in-service noise exposure.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, 
supra..

Review of the appellant's service treatment records reveals 
that his entry into service examination was conducted in 
October 1942; no hearing deficit was noted and no respiratory 
disorder was noted.  The appellant's chest x-ray was normal.  
In April 1943, the appellant complained of pain in his right 
ear.  After treatment in April and May of 1943, it was 
concluded that the appellant had some hearing loss associated 
with inflammation from an ear infection.  Hearing in the left 
ear was noted to be normal.  In April 1944, it was noted that 
the appellant had not had any trouble with his right ear 
since the infection had cleared.  The appellant underwent a 
physical examination in October 1944.  Spoken and whispered 
voice testing was recorded as 15/15 in each ear.  The 
respiratory system was normal and the appellant's chest x-ray 
was negative.  The appellant underwent a separation 
examination in December 1945.  No diseases or defects of the 
ears or the respiratory system were found.  The appellant's 
chest x-ray was negative.  Spoken and whispered voice testing 
was recorded as 15/15 in each ear; watch testing was 40/40 
inches in each ear and coin click testing was 20/20 feet in 
each ear.

The appellant submitted his claims for service connection in 
October 2006.  In the associated VA Form 21-256, the 
appellant stated that his hearing loss had begun in 1980; the 
lung problems in 1990; and he made no mention of an onset 
date for the tinnitus.  

Review of the appellant's VA medical treatment records dated 
between August 2003 and November 2006 reveals no complaints 
of, or findings of, or diagnosis of, any tinnitus, hearing 
loss, or respiratory or pulmonary disease.  An August 2003 
note specifically states no tinnitus.  On physical 
examination the appellant's lungs were clear and his 
respiratory effort was normal.  

The appellant underwent a VA pulmonary examination in 
November 2007; the examiner reviewed the appellant's claims 
file and medical records and noted that there was nothing in 
the appellant's records about any lung condition secondary to 
asbestos.  The appellant reported that he had never undergone 
any testing that showed asbestosis - he just thought that he 
could have it, but no one had ever told him that he did have 
any disease.  He denied exposure to asbestos after service.  
The appellant complained of shortness of breath (SOB) at 
times; the examiner noted that the appellant has been 
diagnosed with chronic heart failure (CHF) and that this 
condition can cause SOB.  The appellant was not taking any 
medication for a lung disorder and he was not on any oxygen 
therapy.  The examiner noted that the appellant's claimed 
respiratory condition had no effect on his daily activities.  
No acute cardiopulmonary disease was shown on the appellant's 
chest x-ray.  There was thought to be some underlying COPD.   
However, spirometry testing, lung volumes, and diffusing 
capacity were within normal limits.  The examiner stated that 
no asbestosis was found and noted that the appellant has 
never been diagnosed with that condition.  The examiner 
further stated that since no asbestosis had been found, the 
appellant did not have asbestosis that was related to his 
military service.  

The appellant underwent a VA audiometric examination in 
December 2007; the examiner reviewed the appellant's claims 
file and medical records.  The appellant reported in-service 
exposure to noise from five-inch guns, anti-aircraft guns and 
aircraft engines.  After service separation, the appellant 
spent 49 years as a tool and die maker without any ear 
protection until the 1970s.  Audiometric testing revealed the 
presence of hearing loss in each ear that met the 
requirements of 38 C.F.R. § 3.385.  The appellant denied 
having tinnitus despite being asked several times by the 
examiner whether he had any complaints other than hearing 
loss and drainage.  The examiner noted that the appellant had 
denied having tinnitus during every physical examination he 
had had at VA facilities since 2001.  The examiner rendered a 
diagnosis of mixed hearing loss bilaterally with evidence of 
external otitis.  No diagnosis of tinnitus was rendered as 
the appellant denied experiencing the condition.  The 
examiner opined that it was less likely than not that the 
appellant's current hearing loss was related to his noise 
exposure in service.  The examiner instead related the 
appellant's current bilateral hearing loss to his post-
service industrial noise exposure.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order for service connection to be warranted for a claimed 
condition, there must be evidence of a present disability 
that is attributable to a disease or injury incurred during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

With respect to the Veteran's claim of entitlement to service 
connection for tinnitus, he has denied having tinnitus on 
multiple occasions.  In this regard, the Board notes that, 
while he alleged that he experienced tinnitus in his October 
2006 claim, he has repeatedly denied having such disorder 
when seeking medical treatment.  Specifically, an August 2003 
VA treatment record and the December 2007 VA examination 
report reflect that the Veteran denied having tinnitus.  
While the Veteran, as a layperson is competent to diagnose 
tinnitus since such disorder is readily observable by 
laypersons and does not require medical expertise to 
establish its existence, see Charles v. Principi, 16 Vet. 
App. 370 (2002), the Board finds his statements to medical 
providers denying the existence of such disorder to be more 
probative.  In this regard, the Board notes that numerous 
legal authorities have ruled that these types of statements 
made to doctors are equally, if not more, reliable than some 
types of signed statements.  See also 28 U.S.C. § 803(4) 
(1984); United States v. Narciso, 466 F.Supp. 252 (D.C. Mich. 
1977) (stating that the rationale of the "medical diagnosis 
or treatment exception" to the hearsay rule is that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant 
has a strong motive to tell the truth in order to receive 
proper care).  Therefore, the Board finds that the competent 
and probative evidence of record fails to reveal a current 
diagnosis of tinnitus.

Additionally, the appellant himself has stated that he has 
never been informed that he has any asbestos-related lung 
condition.  While the appellant was treated in service for a 
right ear infection that caused some temporary hearing loss, 
his right ear hearing capacity was normal after his recovery 
from that infection.  There is no medical evidence of record 
to establish that he incurred any right ear hearing loss that 
was other than acute and transitory.  There is no evidence of 
record that the appellant was treated for any right or left 
ear hearing loss within 12 months of his separation from 
service; there is no evidence of record to suggest that any 
chronic condition existed until 1980, which is when the 
appellant has said his hearing loss began.  There is no 
evidence of record that the appellant was treated for any 
lung condition, asbestosis or other respiratory disease 
within 12 months of his separation from service; there is no 
evidence of record to suggest that any chronic lung condition 
existed until 1990, which is when the appellant has said his 
lung condition began.  In fact, the medical evidence 
indicates that the appellant was not diagnosed with any lung 
problem when he submitted his claim in 2006.  Because no 
hearing loss or pulmonary condition was clinically 
demonstrated within one year of the appellant's release from 
active duty, no such hearing loss or pulmonary condition may 
be presumed to have been incurred in service.

The absence of any evidence of any hearing loss in either ear 
at the time of the Veteran's separation from service and the 
absence of any clinical findings of hearing loss until years 
after his separation from service constitutes negative 
evidence tending to disprove the claim that the appellant 
incurred any such condition during his active service; the 
same holds true for the tinnitus claim and for the 
pulmonary/respiratory condition claim.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

The Board has considered the appellant's written statements 
(and those of his representative) submitted in support of his 
arguments that he has hearing loss, tinnitus, and 
asbestosis/lung pathology as a result of his service.  To the 
extent that his statements represent evidence of continuity 
of symptomatology, without more, the appellant's statements 
are not competent evidence of a diagnosis of hearing loss, 
tinnitus, or any respiratory/pulmonary disorder, nor do they 
establish a nexus between a medical condition and his 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

The appellant's tinnitus claim also fails to meet the 
requirements of evidence of a service-connected disease or 
injury and evidence of a present disability which is 
attributable to such disease or injury.  The appellant has 
not submitted any competent evidence that provides a nexus 
between any incident of his service and his claimed tinnitus.  
Furthermore, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  No medical evidence 
of record includes any complaints of, diagnosis of, or 
treatment for, any tinnitus or ringing of the ears.  In the 
absence of any evidence tending to show the existence of 
tinnitus - much less continuity of symptomatology or a 
competent medical opinion as to a nexus between the claimed 
tinnitus and service - the claim for tinnitus cannot be 
granted.  In addition, as there is no competent evidence of 
record of any current asbestosis, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for asbestosis.

Based on the totality of the evidence of record, including 
the service treatment records, the reports of VA medical 
treatment, and the reports of VA medical examinations, the 
Board finds that the preponderance of the evidence is against 
each one of the appellant's three service connection claims.  
The Board concludes that the weight of the "negative" 
evidence, principally in the form of the service treatment 
records (which do not document any in-service asbestosis, 
lung disease, hearing loss or tinnitus), the lack of any 
related clinical complaints or findings until many years 
after service separation and the lack of any competent  
medical opinion finding some etiologic nexus between the 
claimed conditions and service exceeds that of the "positive" 
evidence of record, which basically amounts to the 
appellant's contentions.  The lack of any evidence of 
symptoms or clinical findings until many years after the 
appellant's 1945 separation from service is itself evidence 
which also strongly suggests that no claimed lung pathology 
or hearing loss or tinnitus is traceable to disease or injury 
in service.  

Again, the Board is cognizant of the appellant's own 
statements to the effect that he experiences the claimed 
conditions and that they are due to things he experienced 
during his active service.  However, the evidence does not 
indicate that he possesses medical expertise.  He is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995).  See also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for tinnitus, bilateral 
hearing loss, and asbestosis/lung disease.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's bilateral 
defective hearing loss was first shown years after service 
and is not related to service.  Nor may service connection be 
presumptively granted for sensorineural hearing loss first 
shown years after service.  38 C.F.R. §§ 3.307, 3.309.  
Therefore, bilateral hearing loss is not shown by the 
evidence of record until many years after service and no 
tinnitus has been shown by the evidence of record.  The 
appellant has not submitted competent medical evidence 
showing that he currently has bilateral hearing loss and/or 
lung pathology linked to any incident of service, including 
exposure to acoustic trauma or asbestos.

The Board concludes that the evidence presented for and 
against the appellant's three claims for service connection 
is not in approximate balance such that a grant of any one of 
the requested claims is required by 38 U.S.C.A. § 5107(b).  
Since the preponderance of the evidence is against each one 
of the appellant's three service connection claims, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a lung disorder claimed as asbestosis 
is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


